—Writ of habeas corpus in the nature of an application to reduce bail upon Queens County Criminal Court Docket No. 2001QN02275.
Adjudged that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Queens County Criminal Court Docket No. 2001QN02275 to the sum of $250,000, which may be posted in the form of an insurance company bail bond in that sum or be depositing the same sum as a cash bail alternative. O’Brien, J. P., S. Miller, Schmidt and Cozier, JJ., concur.